Citation Nr: 1115626	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected arthritis of the 4th and 5th fingers on the right hand.

4.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

5.  Entitlement to an initial compensable evaluation for service-connected right tympanic membrane scarring secondary to otitis media (right ear disorder).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which granted service connection for arthritis of the right ring and little fingers, hemorrhoids, and a right ear disorder and denied service connection for gastroenteritis and hearing loss.  The March 2008 rating decision assigned a 10 percent rating for arthritis of the fingers and noncompensable ratings for hemorrhoids and a right ear disorder.  The Veteran appealed these assigned ratings and the continued denials of service connection for gastroenteritis and hearing loss.  It is noted that the Veteran is currently incarcerated.  

The issues of service connection for gastroenteritis and hearing loss, as well as the issue of an initial compensable evaluation for service-connected right ear disorder, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased initial ratings for his service-connected arthritis of the fingers and hemorrhoids; and he has otherwise been assisted in the development of his claims.

2.  There is no evidence of unfavorable ankylosis of the right ring and little finger.

3.  According the benefit of the doubt to the Veteran, the evidence approximates findings of hemorrhoids that are thrombotic and irreducible, with excessive redundant tissue, evidencing frequent recurrences.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 10 percent for service-connected arthritis of the right ring and little fingers are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 5299-5010 (2010).

2.  The criteria for the assignment of an initial evaluation of 10 percent, but no higher, for service-connected hemorrhoids are approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2007, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for arthritis of the fingers and for hemorrhoids by rating decision in March 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later in the claims process, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the letter. 

The Veteran was informed in the April 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the right hand and hemorrhoids were conducted in January 2008 and April 2010.  

The Board concludes that all available evidence that is pertinent to the claims decided has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27.  In this case, Diagnostic Code 5299 represents an unlisted disability rated by analogy to Diagnostic Code 5010 for arthritis.  

Arthritis of the Fingers

Schedular Criteria

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x- ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that in the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; and a 10 percent rating is assigned with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X- ray findings, above, will not be combined with ratings based on limitation of motion.

Favorable ankylosis of the ring and little fingers of either the major hand or the minor hand warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2010).

A 20 percent evaluation is assigned for unfavorable ankylosis of the ring and little fingers of the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2010).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Notes pertaining to the rating of finger disabilities also provide for rating such disabilities as amputation if there is ankylosis in certain positions.  The Notes also provide for rating based on interference with overall function of the hand.

Analysis

The Veteran was granted service connection for arthritis of the right ring and little fingers by rating decision in March 2008 and assigned a 10 percent rating effective February 14, 2007 under Diagnostic Codes 5299-5010.

On VA evaluation in January 2008, the Veteran complained of stiffness and discomfort of the right ring and little fingers.  His symptoms occurred when he tried to lift objects weighing over 20 pounds.  Physical examination of the right hand did not show any ankylosis or deformity.  Motion of the joints of the right ring and little fingers was to at least 75 degrees without pain.  X-rays showed mild degenerative changes at the 4th and 5th proximal interphalangeal joints with no acute osseous abnormality.  The diagnosis was arthritis of the right ring and little fingers.

The findings on VA evaluation of the right ring and little fingers in April 2010 were essentially the same as in January 2008.

The Veteran is already assigned the maximum rating provided by Diagnostic Code 5223.  If a veteran is in receipt of the maximum disability rating available under a diagnostic code for limitation of motion, consideration of functional loss due to pain is not required.  Johnson v. Brown, 10 Vet App 80 (1997).

To warrant a rating in excess of 10 percent for this disability, there would need to be evidence of either X-ray evidence of arthritis involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, or unfavorable ankylosis of the ring and little fingers.

As motion of the right ring and little fingers is pain free to at least 75 degrees, as there was no evidence of either favorable or unfavorable ankylosis on VA examinations in January 2008 and April 2010, and as the January 2008 X-rays showed only mild degenerative changes, the evidence fails to show that the Veteran's service-connected right hand disability warrants a rating in excess of 10 percent.  

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for arthritis of the right ring and little fingers, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

Schedular Criteria 

Diagnostic Code 7336 provides for a noncompensable evaluation where external or internal hemorrhoids are mild or moderate.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.  Diagnostic Code 7336 (2010).

Analysis

The Veteran was granted service connection for hemorrhoids by the March 2008 rating decision and assigned a noncompensable evaluation under Diagnostic Code 7336.  

Virginia Department of Correction treatment records for February 2007 reveal the notation of developing hemorrhoidal tags.  Hemorrhoids were also noted in November 2007.  

It was reported on VA rectal evaluation in January 2008 that the Veteran complained of intermittent hemorrhoids and bleeding a "few times" a year.  He had thrombosed hemorrhoids no more than once a year.  Physical examination revealed small internal and moderate external hemorrhoids.  The hemorrhoids were not reducible.  There was no evidence on examination of prolapse, thrombosis, bleeding, or fissures.  There was evidence of excessive redundant tissue.  A complete blood count was within normal limits.  Hemorrhoids were diagnosed.   

When examined by VA in April 2010, the Veteran noted intermittent hemorrhoids, with the most recent flare up 3-4 weeks earlier, which involved a small amount of bleeding.  The results of physical evaluation were essentially the same as in January 2008.  The Veteran said that a flare up was mildly limiting on his activities due to pain.

VA evaluations in January 2008 and April 2010 found both internal and external hemorrhoids and reported that the Veteran's hemorrhoids were not reducible and involved excessive redundant tissue.  Moreover, the most recent treatment records on file, dated in 2007, note findings of hemorrhoids. Consequently, the Board finds that the Veteran's hemorrhoids more nearly approximate the criteria for a rating of 10 percent.  However, a rating in excess of 10 percent is not warranted because the evidence does not show persistent bleeding with secondary anemia or with fissures.

Conclusion

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In this case, the Veteran is competent to report his symptoms involving his fingers and hemorrhoids, as noted above.  His complaints are credible to the extent that they reflect pain.  The Veteran's complaints have been considered and he has been assigned a higher rating for his hemorrhoids.  However, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the other rating codes for either the fingers or for hemorrhoids.

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that either the Veteran's ring hand disability or hemorrhoids cause "marked" interference with employment.  In fact, the Veteran had pain-free motion of the right ring and little fingers to at least 75 degrees and his hemorrhoids caused pain but no more than mild functional impairment.  There is also no evidence of frequent periods of hospitalization due to either service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for either the arthritis of the right ring and little fingers or hemorrhoids pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial evaluation in excess of 10 percent for arthritis of the right ring and little fingers is denied.

An initial evaluation of 10 percent for hemorrhoids is granted subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Although the Veteran's service treatment records show a number of gastrointestinal complaints in service, with diagnoses of gastritis and gastroenteritis, and the Veteran has contended that he has had gastrointestinal problems since service, there is no post-service gastrointestinal evaluation with nexus opinion on file.  

Additionally, although there is a notation on the Veteran's January 1984 discharge examination of mild mixed hearing loss, and there is post-service evidence of hearing problems, the Veteran has not been provided a hearing evaluation with nexus opinion on whether he has a current hearing loss due to service.

With respect to the issue of entitlement to an initial compensable rating for 
service-connected right ear disorder, there is evidence on VA evaluation in April 2010 of active serous otitis media, for which the rating schedule directs that the disability be assigned a rating based on hearing impairment. See 38 C.F.R. § 4.87, Diagnostic Code 6201 (2010).  Because the Veteran has not been provided a recent hearing examination, a rating for hearing impairment cannot be assigned.  

Although the Veteran is incarcerated with the Virginia Department of Corrections, his incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A.  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  See Id. at 191.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology and/or severity of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide a written statement on whether he has been provided treatment since November 2007, the date of the most recent treatment, for a gastrointestinal or hearing disability.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any gastrointestinal disability.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a gastrointestinal disability that was caused or aggravated beyond normal progression by service.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO will also arrange for audiological examination of the Veteran in order to determine the Veteran's current hearing acuity and whether hearing loss is related to service.  The following considerations will govern the review and evaluation:

a.  The claims folder, including all medical records obtained, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  

b.  In accord with Martinak and Training Letter No. 09-05, the examiner will specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).

c.  After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address, also with respect to each ear, whether any diagnosed hearing loss is the result of injury or disease (to particularly include the alleged in- service noise exposure) incurred or aggravated by his service.  

d.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

e.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.    

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that one or more of the above examinations is not conducted, documentation needs to be obtained which shows that notice scheduling the examination was sent to the address of incarceration and that the Veteran was not prevented from being examined due to his incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for gastroenteritis and hearing loss and for an initial compensable evaluation for service-connected right ear disorder.  If any of the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


